DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the independent claims, the limitation “a distal end of the inner cutting cannula extending out of the outer cannula with a force for the distal end of the inner cutting cannula to penetrate one of a cricothyroid membrane or a tracheal wall when the actuator is activated” is indefinite because it is unclear what Applicant intends by the “for” underlined above. It is unclear if Applicant is attempting to claim either the cricothyroid membrane or the tracheal wall (thus also causing a 101 infringement) or if Applicant is attempting a method/device hybrid claim, requiring penetration of the either bodily part (and also having its own 112 issues), or neither and just a capability. The examiner suggests changing the “for” to “to enable” or “to allow”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischvogt (US 2009/0306697).
Regarding claim 1, Fischvogt discloses a device for performing a cricothyrotomy and/or a tracheotomy (capable of being used as such) comprising: an outer cannula 18; an inner cutting cannula 40/72/82 (and structures interior to 40) positioned within the outer cannula (fig 1); and an actuator 38/42/44/94 (fig 3) coupled to a proximate end of the inner cutting cannula (fig 2), the actuator keeping the inner cutting cannula in a retracted position within the outer cannula (¶51), a distal end of the inner cutting cannula extending out of the outer cannula with a force for the distal end of the inner cutting cannula to penetrate one of a cricothyroid membrane or tracheal wall when the actuator is activated (¶52 and ¶53; also see 112 rejection above, no matter how the indefinite limitation is interpreted in light of Applicant’s specification, Fischvogt meets the limitation); wherein the inner cutting cannula comprises: a cutting mechanism (fig 3), wherein the cutting mechanism comprises: a blade 64/74 oriented in a horizontal direction (figs 3-5a); and a guide members 80 (especially 122) coupled to the blade and oriented in a vertical direction relative to the blade (figs 3a, 5, and 5a); a bar member 
Regarding claim 9, comprising an inner cannula (150 when the cutting cannula is withdrawn/removed, or 134 may also be considered an inner cannula) positioned within the outer cannula after the inner cannula is removed.
Regarding claim 11, wherein the guide members 122 oriented in a vertical directions (fig 3a).
Regarding claim 14, wherein the actuator is a spring 58 loaded actuator (fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (US 3,556,103) view of Fischvogt (US 2009/0306697).
Regarding claim 1, Calhoun discloses a device for performing a cricothyrotomy and/or a tracheotomy (abstract) comprising: an outer cannula 2; an inner cutting cannula 8 positioned within the outer cannula (fig 2). 
While Calhoun substantially discloses the invention as claimed, it does not disclose an actuator coupled to a proximate end of the inner cutting cannula, the actuator keeping the inner cutting cannula in a retracted position within the outer cannula, a distal end of the inner cutting cannula extending out of the outer cannula with 
Fischvogt discloses a device similar to Calhoun in that Fischvogt discloses a device for performing a cricothyrotomy and/or a tracheotomy (capable of being used as such) comprising: an outer cannula 18; an inner cutting cannula 40 positioned within the outer cannula (fig 1); and an actuator 38/42/44/94 (fig 3) coupled to a proximate end of the inner cutting cannula (fig 2), the actuator keeping the inner cutting cannula in a retracted position within the outer cannula (¶51), a distal end of the inner cutting cannula extending out of the outer cannula with a force for the distal end of the inner cutting cannula to penetrate one of a cricothyroid membrane or tracheal wall when the actuator is activated (¶52 and ¶53; also see 112 rejection above, no matter how the indefinite limitation is interpreted in light of Applicant’s specification, Fischvogt meets the limitation); wherein the inner cutting cannula comprises: a cutting mechanism (fig 3), wherein the cutting mechanism comprises: a blade 64/74 oriented in a horizontal direction (figs 3-5a); and a guide members 80 (especially 122) coupled to the blade and oriented in a vertical direction relative to the blade (figs 3a, 5, and 5a); a bar member 72, the cutting mechanism attached to a first end of the bar member (fig 3), the actuator coupled to a second end of the bar member (fig 6).

Regarding claim 2, a face plate 4; an opening formed in a central area of the face plate (through which outer cannula 2 projects), the outer cannula positioned through the opening and extending above a front surface (cannula projects from both sides of face plate, Applicant has not set a reference point for which surface is the front surface) of the face plate (figs 2 and 3).
Regarding claim 3, comprising tie holds 22 formed on opposing side ends of the face plate (fig 3).
Regarding claim 11, see combination in claim 1 above and wherein the guide members 122 are attached to the blade and oriented in a vertical directions (fig 3a) relative to the blade.
Regarding claim 12, wherein the cutting mechanism is formed in a shape of an arrowhead (fig 1, also see combination with Fischvogt), the cutting mechanism tapering from a point at a front of the cutting mechanism and expanding to a size of a width of the outer cannula (fig 2).
Regarding claim 13, while Calhoun substantially discloses the invention as claimed, it does not disclose wherein the cutting mechanism comprises: a pair of blades oriented in a horizontal direction; and a pair of guide members oriented in a vertical directions; wherein superior aspects/outer surfaces of the pair of guide members is one of curved or straight.
See claim 1 above and Fischvogt discloses a pair of blades 124/126 oriented in a horizontal direction (figs 3a and 5); and a pair of guide members oriented in a vertical directions (122 top and bottom); wherein superior aspects/outer surfaces of the pair of guide members is one of curved or straight (fig 3a).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Calhoun such that the cutting mechanism comprises: a pair of blades oriented in a horizontal direction; and a pair of guide members oriented in a vertical directions; wherein superior aspects/outer surfaces of the pair of guide members is one of curved or straight as taught by Fischvogt to assist in penetrating and widening the penetration location during use of the device. 
Regarding claim 14, wherein the actuator is a spring 58 loaded actuator (fig 3, see combination in claim 1 above).
Regarding claim 17, Calhoun discloses device for performing a cricothyrotomy and/or a tracheotomy comprising: an outer cannula 2, the outer cannula being a curved hollow tubular conduit (fig 1); a face plate 4; an opening formed in a central area of the face plate (through which outer cannula 2 projects), the outer cannula positioned through the opening and extending above a front surface of the face plate (cannula projects from both sides of face plate, Applicant has not set a reference point for which surface is the front surface); an inner cutting cannula 8 positioned within the outer cannula (fig 2), wherein the inner cutting cannula comprises: a cutting mechanism (sharpened tip); and a bar member (body between sharpened tip and flange 10), the cutting mechanism attached to a first end of the bar member (fig 1). 
While Calhoun substantially discloses the invention as claimed, it does not disclose wherein the cutting mechanism comprises: a blade oriented in a horizontal direction; and guide members oriented in a vertical direction relative to the blade, nor an actuator coupled to a proximate end of the inner cutting cannula, the actuator keeping the inner cutting cannula in a retracted position within the outer cannula, a distal end of the inner cutting cannula extending out of the outer cannula with a force for the distal end of the inner cutting cannula to penetrate one of a cricothyroid membrane or tracheal wall when the actuator is activated.
Fischvogt discloses a device similar to Calhoun in that Fischvogt discloses a device for performing a cricothyrotomy and/or a tracheotomy (capable of being used as such) comprising: an outer cannula 18; an inner cutting cannula 40 positioned within the 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Calhoun with a cutting mechanism comprising: a blade oriented in a horizontal direction; and guide members oriented in a vertical direction relative to the blade an actuator coupled to a proximate end of the inner cutting cannula and an actuator keeping the inner cutting cannula in a retracted position within the outer cannula, a distal end of the inner cutting cannula extending out of the outer cannula with a force for the distal end of the inner cutting cannula to penetrate one of a cricothyroid membrane or tracheal wall when the actuator is activated as taught by Fischvogt to protect both the inner cutting cannula from contacting sites other than that intended to be penetrated and other objects from being cut if accidently contacted by the blade.
Regarding claim 19, see claims 11 and 12 above.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (US 3,556,103) view of Fischvogt (US 2009/0306697) in view of Sherman et al (US 2012/0215073).
Regarding claims 4 and 5, while Calhoun substantially discloses the invention as claimed, it does not disclose an adhesive material coupled to a bottom surface of the face plate, nor a lighting instrument formed on the face plate. Sherman discloses an adhesive (¶9) on a lighted base plate (¶4) which helps a surgeon visualize the site better compared to standard lighting (¶3). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Calhoun with an adhesive material coupled to a bottom surface of the face plate and a lighting instrument formed on the face plate as taught by Sherman to assist in attaching the base plate to the patient, and to also assist in visualization of the wound site.
Claims 6-8, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (US 3,556,103) in view of Fischvogt (US 2009/0306697) in view of Denton (US 5,487,731).
Regarding claim 6, while Calhoun substantially discloses the invention as claimed, it does not disclose an occlusive balloon coupled to an inferior end of the outer cannula; and an air source coupled to the occlusive balloon. Denton discloses an esophageal intubation device with an occlusive balloon 96 coupled to an inferior end of the outer cannula (fig 1); and an air source coupled to the occlusive balloon 104. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Calhoun with an occlusive balloon coupled to an inferior end of the outer cannula; and an air source coupled to the 
Regarding claim 7, wherein the air source comprises: a gas cartridge (see combination in claim 6, enlarged portion of Denton between port 106 and smaller tube 104 which will temporarily contain gas being flowed to the balloon); and a syringe port attached to the gas cartridge (fig 1, port 106 may be connected to a syringe).
Regarding claim 8, while Calhoun substantially discloses the invention as claimed, it does not disclose a carbon dioxide (CO2) indicator/monitor coupled to the inner cutting cannula. Denton discloses a plurality of ways of detecting proper placement, including using a carnographer to ensure proper placement when in a hospital operating room (Col.1 ll 30-38), other CO2 detectors are also discussed. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to provide a carbon dioxide (CO2) indicator/monitor coupled to the inner cutting cannula as taught by Denton, to ensure proper placement.
Regarding claim 18, see claims 6 and 7 above.
Regarding claim 20, Calhoun discloses device for performing a cricothyrotomy and/or a tracheotomy comprising: an outer cannula 2, the outer cannula being a curved hollow tubular conduit (fig 1); a face plate 4; an opening formed in a central area of the face plate (through which outer cannula 2 projects), the outer cannula positioned through the opening and extending above a front surface of the face plate (cannula projects from both sides of face plate, Applicant has not set a reference point for which surface is the front surface); an inner cutting cannula 8 positioned within the outer 
While Calhoun substantially discloses the invention as claimed, it does not disclose wherein the cutting mechanism comprises: a pair of blades oriented in a horizontal direction; and a pair of guide members oriented in a vertical directions relative to the pair of blades; and a bar member, the cutting mechanism attached to a first end of the bar member; an actuator coupled to a second end of the bar member, the actuator keeping the cutting mechanism in a retracted position within the outer cannula, the cutting mechanism extends out of the outer cannula with a force for the cutting mechanism to penetrate one of a cricothyroid membrane or tracheal wall when the actuator is activated, nor an occlusive balloon coupled to an inferior end of the outer cannula: and an air source coupled to the occlusive balloon, wherein the air source comprises: a gas cartridge; and a syringe port attached to the gas cartridge.
Fischvogt discloses a device similar to Calhoun in that Fischvogt discloses a device for performing a cricothyrotomy and/or a tracheotomy (capable of being used as such) comprising: an outer cannula 18; an inner cutting cannula 40 positioned within the outer cannula (fig 1); and an actuator 38/42/44/94 (fig 3) coupled to a proximate end of the inner cutting cannula (fig 2), the actuator keeping the inner cutting cannula in a retracted position within the outer cannula (¶51), a distal end of the inner cutting cannula extending out of the outer cannula with a force for the distal end of the inner cutting cannula to penetrate one of a cricothyroid membrane or tracheal wall when the actuator is activated (¶52 and ¶53; also see 112 rejection above, no matter how the indefinite limitation is interpreted in light of Applicant’s specification, Fischvogt meets the 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Calhoun with an actuator coupled to a proximate end of the inner cutting cannula, the actuator keeping the inner cutting cannula in a retracted position within the outer cannula, a distal end of the inner cutting cannula extending out of the outer cannula with a force for the distal end of the inner cutting cannula to penetrate one of a cricothyroid membrane or tracheal wall when the actuator is activated as taught by Fischvogt to protect both the inner cutting cannula from contacting sites other than that intended to be penetrated and other objects from being cut if accidently contacted by the blade.
It also would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Calhoun such that the cutting mechanism comprises: a pair of blades oriented in a horizontal direction; and a pair of guide members oriented in a vertical directions relative to the pair of blades as taught by Fischvogt to assist in penetrating and widening the penetration location during use of the device. 
Denton discloses an esophageal intubation device with an occlusive balloon 96 coupled to an inferior end of the outer cannula (fig 1); and an air source coupled to the occlusive balloon 104; wherein the air source comprises: a gas cartridge (enlarged portion of Denton between port 106 and smaller tube 104 which will temporarily contain 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Calhoun with an occlusive balloon coupled to an inferior end of the outer cannula; and an air source coupled to the occlusive balloon, wherein the air source comprises: a gas cartridge and a syringe port attached to the gas cartridge as taught by Denton to assist in properly seating the device and in maintaining the device in its proper location.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (US 3,556,103) view of Fischvogt (US 2009/0306697) in view of Shelden et al (US 2,991,787).
Regarding claim 15, while Calhoun substantially discloses the invention as claimed, it does not disclose a disarticulating needle cannula positioned at a distal end of the outer cannula. Shelden discloses the use of a disarticulating needle catheter 12 positioned at a distal end of the outer cannula, which assists in making the initial incision (Col.2 ll 69 and 70). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to provide a disarticulating needle cannula at a distal end of the outer cannula to the device of Calhoun as taught by Shelden to assist in making the initial penetration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,391,271. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants based on both the patent itself, and in view of Fischvogt (US 2009/0306697) in view of Shelden et al (US 2,991,787).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783